—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered September 21, 2000, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in declining to give a charge on intoxication (see Penal Law § 15.25) is without merit, as the evidence was insufficient to conclude that a reasonable juror might find that the defendant’s intent was affected by the alcohol that he consumed (see People v Gaines, 83 NY2d 925; People v Rodriguez, 76 NY2d 918; People v Perry, 61 NY2d 849). Prudenti, P.J., Florio, Friedmann and Adams, JJ., concur.